Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Notice of Allowance
This Office communication is in response to the IDS filed 8/5/2021 after notice of allowance.  The IDS has been considered and the reasons for allowance are maintained.
Response to After Final Action
The amendment filed after-final 6/24/21 has been entered.
A terminal disclaimer was filed on 6/24/21, and approved on 6/24/21.
Applicant’s arguments see pages 6-7, filed 6/24/21, with respect to claims 1, 2, 4-7, 9-14 and 16-23 have been fully considered and are persuasive.  The double patenting rejection of claims 1, 2, 4-7, 9-14 and 16-23 have been withdrawn.
Summary
Claims 3, 8 and 15 have been cancelled.
Claims 1, 2, 4-7, 9-14 and 16-23 are pending and have been considered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend the Title as follows:
The title is too non-descriptive or ambiguous, therefore it has been amended. 

Reasons for Allowance
Claims 1, 2, 4-7, 9-14 and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed, 
specifically the combination of wherein the polyisobutenyl substituted succinic acid or anhydride and alcohol of formula H-(OR)n-OR1 are reacted in a molar ratio of from 1.5:1 to 1:1.5, recited in the claims; which is outside the scope of prior art.
	GAO ET AL. (US PG PUB 20150322372) appears to be the closest prior art that teaches:
GAO teaches in the abstract a fuel additive composition for use in a gasoline fuel composition or a diesel fuel composition; and a method for preventing or reducing engine knock or pre-ignition in engines. The gasoline fuel composition or the diesel fuel composition is used in a spark ignition internal combustion engine (i.e. direct injection engines). The fuel additive composition comprises at least one ester of dicarboxylic acid.  Para [0058] teaches that the esters are multifunctional compounds, they may be base stocks and additives for fuels; for example the additive solvency and seal compatibility characteristics may be secured by the use of esters such as dicarboxylic acids (i.e. polycarboxylic acid) such as succinic acid, alkyl succinic acid, alkenyl succinic acid, maleic acid, etc., with a variety of alcohols such as butyl, hexyl alcohol, dodecyl alcohol, 2-ethylhexyl alcohol, etc.  The molar ratios can vary depending on the alcohol or polyol used.

Therefore any combination of GAO fail to disclose or suggest Applicant’s claimed invention recited in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771